Exhibit 10.1

 

Notice of Grant of Performance Share Unit Award    BROADCOM LIMITED    Under the
Avago Technologies Limited    1 Yishun Avenue 7    2009 Equity Incentive Award
Plan    Singapore 768923    GRANTEE NAME: Hock E. Tan    Grant Date:    June 15,
2017

GRANTEE ID: Participant ID

GRANT NUMBER: Client Grant ID

  

Number of

Performance Share

Units:

   168,000

The maximum number of ordinary shares that may be issued in respect of the
Performance Share Units is 756,000 shares.

On the grant date shown above, Broadcom Limited (the “Company”) granted to the
grantee identified above (“you” or the “Participant”) the number of performance
share units shown above (the “PSUs” or “Performance Share Units”) under the
Avago Technologies Limited 2009 Equity Incentive Award Plan, as amended (the
“Plan”). If and when it vests, each PSU entitles you to receive a number of
ordinary shares of the Company (each, an “Ordinary Share”) as determined in
accordance with Exhibit A. By accepting this award of PSUs, you are
affirmatively agreeing to the following in respect of these PSUs (a “Sell to
Cover”):

Sell to Cover: Upon vesting of the PSUs and release of the resulting Ordinary
Shares, the Company, on your behalf, will instruct Fidelity Stock Plan Services,
LLC or one of its affiliates or such other agent instructed by the Company from
time to time (collectively, the “Agent”) to sell that number of such Ordinary
Shares determined in accordance with Section 2.6 of the attached Performance
Share Unit Award Agreement (with respect to the PSUs) to satisfy any resulting
tax withholding obligations of the Company, and the Agent will remit cash
proceeds of such sale to the Company sufficient to satisfy such tax withholding
obligations. The Company or a Subsidiary will then pay the required tax
withholding obligations to the appropriate taxing authorities.

Pursuant to Exhibit A attached hereto, the number of Ordinary Shares issuable
upon the Determination Date (as defined in Exhibit A) of each Performance Period
(as defined in Exhibit A) shall be as set forth on Exhibit A if you have not
incurred a Termination of Services prior to the end of the applicable
Performance Period.

By accepting this award electronically through the Plan service provider’s
online grant acceptance process:

(1) You agree that the PSUs are governed by this Notice of Grant and the
attached Performance Share Unit Award Agreement (including Exhibit A thereto and
together with the Notice of Grant, the “Agreement”) and the Plan.

(2) You have received, read and understand the Agreement, the Plan and the
prospectus for the Plan.

 

1



--------------------------------------------------------------------------------

(3) You agree to accept as binding all decisions or interpretations of the
Administrator or its delegate regarding any questions relating to the Plan or
the Agreement.

(4) You have read and agree to comply with the Company’s Insider Trading Policy.

Capitalized terms not specifically defined in this Notice shall have the
meanings specified in the Plan or the Agreement.

 

2



--------------------------------------------------------------------------------

AVAGO TECHNOLOGIES LIMITED

2009 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

(SELL TO COVER)

Broadcom Limited, a company organized under the laws of Singapore (the
“Company”), pursuant to the Avago Technologies Limited 2009 Equity Incentive
Award Plan, as amended from time to time (the “Plan”), has granted to the
grantee indicated in the attached Notice of Grant (the “Notice of Grant”) an
award of performance share units (“Performance Share Units” or “PSUs”). The PSUs
are subject to all of the terms and conditions set forth in this Performance
Share Unit Award Agreement (including Exhibit A hereto and together with the
Notice of Grant, the “Agreement”) and the Plan.

ARTICLE I

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined in this Agreement
shall have the meanings specified in the Plan or in the Notice of Grant, unless
the context clearly requires otherwise.

(a) “Permanent Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.

(b) “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, disability, or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of Participant by the Company or any Subsidiary, and (b) terminations
where there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

(c) “Termination of Directorship” shall mean the time when Participant, if he or
she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Non-Employee Directors.

 

1



--------------------------------------------------------------------------------

(d) “Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Employment.

(e) “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

1.2 General. Each Performance Share Unit represents the right to receive a
number of Ordinary Shares determined in accordance with Exhibit A if and when it
vests. The Performance Share Units shall not be treated as property or as a
trust fund of any kind.

1.3 Incorporation of Terms of Plan. PSUs are subject to the terms and conditions
of the Plan which are incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.

ARTICLE II

GRANT OF PERFORMANCE SHARE UNITS

2.1 Grant of PSUs. In consideration of your continued employment with or service
to the Company or a Subsidiary and for other good and valuable consideration,
effective as of the Grant Date set forth in the Notice of Grant (the “Grant
Date”), the Company granted to you the number of PSUs set forth in the Notice of
Grant.

2.2 Company’s Obligation to Pay. Subject to and until the PSUs will have vested
in the manner set forth in Article II hereof, you will have no right to payment
of any such PSUs. Prior to actual payment of any vested PSUs, such PSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

2.3 Vesting Schedule. Subject to Section 2.4, your PSUs will vest and become
nonforfeitable according to the vesting schedule set forth in the Exhibit A as
long as you have not had a Termination of Services prior to the end of the
applicable Performance Period; provided, that, notwithstanding the foregoing, in
the event of your Termination of Services prior to the end of any Performance
Period due to your death or Permanent Disability, 50% of the PSUs subject to
each such Performance Period as of the date of your Termination of Services
shall automatically become vested and shall convert into 50% of the Target Share
Number (as defined in Exhibit A) for such Performance Period. Unless otherwise
determined by the

 

2



--------------------------------------------------------------------------------

Administrator, employment or service for a portion, even a substantial portion,
of the vesting period will not entitle you to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a Termination
of Services as provided in Section 2.5 below or under the Plan.

2.4 Change in Control Treatment. In the event of a Change in Control prior to
the end of any Performance Period, the PSUs shall be converted to an award of
time-vesting restricted stock units (the “Time-Vesting RSUs”) covering such
number of Ordinary Shares determined as follows: Each Performance Period then in
effect shall be shortened to end at such date within ten (10) days prior to the
closing of the Change in Control as determined by the Administrator, and the
number of Ordinary Shares subject to the Time-Vesting RSUs for each Performance
Period shall be calculated in accordance with Exhibit A on a date occurring
prior to the closing of the Change in Control, as determined by the
Administrator, in its sole discretion, using the price per Ordinary Share be
paid to a holder thereof in accordance with the definitive agreement governing
the Change in Control as the Average Market Value (as defined in Exhibit A)
ending on the last day of the Performance Period in the calculation of TSR (as
defined in Exhibit A). The Time-Vesting RSUs will vest on the last day of the
applicable Performance Period, subject to you not experiencing a Termination of
Services prior to the applicable vesting date. For the avoidance of doubt, the
Time-Vesting RSUs shall be subject to any accelerated vesting applicable to such
Time-Vesting RSUs under any change in control plan you participate in or any
change in control agreement you are party to, in each case, in accordance with
the terms thereof.

2.5 Forfeiture, Termination and Cancellation upon Termination of Services.
Except as set forth in Section 2.3 in the event of a Termination of Service due
to your death or Permanent Disability, upon your Termination of Services prior
to the end of a Performance Period for any or no reason, the PSUs subject to
such Performance Period will be automatically forfeited, terminated and
cancelled as of the applicable termination date without payment of any
consideration by the Company, and you, or your beneficiary or personal
representative, as the case may be, shall have no further rights hereunder. In
addition, any PSUs that do not vest in accordance with Exhibit A will be
automatically forfeited, terminated and cancelled as of the Determination Date
applicable to such PSUs without payment of any consideration by the Company, and
you, or your beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.

2.6 Payment after Vesting.

(a) On or before the tenth (10th) day following the Determination Date for each
Performance Period, the Company shall deliver to the Participant that number of
Ordinary Shares, if any, determined in accordance with Exhibit A for such
Performance Period. Notwithstanding the foregoing, in the event Ordinary Shares
cannot be issued because of the failure to meet one or more of the conditions
set forth in Section 2.8(a), (b) or (c) hereof, then the Ordinary Shares shall
be issued pursuant to the preceding sentence as soon as administratively
practicable after the Administrator determines that Ordinary Shares can again be
issued in accordance with Sections 2.8(a), (b) and (c) hereof. Notwithstanding
any discretion in the Plan, the Notice of Grant or this Agreement to the
contrary, upon vesting of the PSUs, Ordinary Shares will be issued, if at all,
as set forth in this section. In no event will the PSUs be settled in cash.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require you to pay any sums required by applicable law to
be withheld with respect to the PSUs or the issuance of Ordinary Shares. Such
payment shall be made by using a Sell to Cover. By accepting this award of PSUs,
you agree (with respect to the PSUs) to Sell to Cover to satisfy any tax
withholding obligations and:

(i) You hereby appoint the Agent as your agent and direct the Agent to (1) sell
on the open market at the then prevailing market price(s), on your behalf,
promptly after the settlement of any PSUs, such number of the Ordinary Shares
that are issued in respect of such PSUs as the Agent determines will generate
sufficient proceeds to cover (x) any estimated tax, social insurance, payroll,
fringe benefit or similar withholding obligations with respect to such issuance
and (y) all applicable fees and commissions due to, or required to be collected
by, the Agent with respect thereto and (2) in the Company’s discretion, apply
any remaining funds to your federal tax withholding or remit such remaining
funds to you.

(ii) You hereby authorize the Company and the Agent to cooperate and communicate
with one another to determine the number of Ordinary Shares to be sold pursuant
to subsection (i) above. You understand that to protect against declines in the
market price of Ordinary Shares, the Agent may determine to sell more than the
minimum number of Ordinary Shares needed to generate the required funds.

(iii) You understand that the Agent may effect sales as provided in subsection
(i) above in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to your account. In addition, you
acknowledge that it may not be possible to sell Ordinary Shares as provided in
subsection (i) above due to (1) a legal or contractual restriction applicable to
the Agent, (2) a market disruption, or (3) rules governing order execution
priority on the national exchange where the Ordinary Shares may be traded. In
the event of the Agent’s inability to sell Ordinary Shares, you will continue to
be responsible for the timely payment to the Company and/or its affiliates of
all federal, state, local and foreign taxes that are required by applicable laws
and regulations to be withheld, including but not limited to those amounts
specified in subsection (i) above.

(iv) You acknowledge that, regardless of any other term or condition of this
Section 2.6(b), neither the Company nor the Agent will have any liability to you
for (1) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, (2) any failure to perform or for any
delay in performance that results from a cause or circumstance that is beyond
its reasonable control, or (3) any claim relating to the timing of any Sell to
Cover, the price at which Ordinary Shares are sold in any Sell to Cover, or the
timing of the delivery to you of any Ordinary Shares following any Sell to
Cover. Regardless of the Company’s or any Subsidiary’s actions in connection
with tax withholding pursuant to this Agreement, you acknowledge that the
ultimate responsibility for any and all tax-related items imposed on you in
connection with any aspect of the PSUs and any Ordinary Shares issued upon
settlement of the PSUs is and remains your responsibility and liability. Except
as expressly stated herein, neither the Company nor any Subsidiary makes any
commitment to structure of the PSUs to reduce or eliminate your liability for
tax-related items.

 

4



--------------------------------------------------------------------------------

(v) You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 2.6(b). The Agent is a third-party
beneficiary of this Section 2.6(b).

(vi) This Section 2.6(b) shall survive termination of this Agreement until all
tax withholding obligations arising in connection with this Award have been
satisfied.

The Company shall not be obligated to deliver any Ordinary Shares to you unless
and until you have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes required to be withheld in connection
with the grant, vesting or settlement of the PSUs.

2.7 Rights as Shareholder. As a holder of PSUs you are not, and do not have any
of the rights or privileges of, a shareholder of the Company, including, without
limitation, any dividend rights or voting rights, in respect of the PSUs and any
Ordinary Shares issuable upon vesting or settlement thereof unless and until
such Ordinary Shares shall have been actually issued by the Company to you. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Ordinary Shares are issued, except as provided in
Section 14.2 of the Plan.

2.8 Conditions to Delivery of Ordinary Shares. Subject to Section 11.4 of the
Plan, the Ordinary Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Ordinary Shares or issued Ordinary
Shares which have then been reacquired by the Company. Such Ordinary Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Ordinary Shares deliverable hereunder prior to fulfillment
of all of the following conditions:

(a) The admission of such Ordinary Shares to listing on all stock exchanges on
which the Ordinary Shares are then listed;

(b) The completion of any registration or other qualification of such Ordinary
Shares under any state, federal or foreign law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;

(c) The obtaining of any approval or other clearance from any state, federal or
foreign governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment for such Ordinary Shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 2.6 hereof; and

(e) The lapse of such reasonable period of time following the Determination Date
as the Administrator may from time to time establish for reasons of
administrative convenience.

 

5



--------------------------------------------------------------------------------

ARTICLE III

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon you, the Company and all other interested persons. No
member of the Administrator or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the PSUs.

3.2 Adjustments Upon Specified Events. In addition, upon the occurrence of
certain events relating to the Ordinary Shares contemplated by Section 14.2 of
the Plan (including, without limitation, an extraordinary cash dividend on such
Ordinary Shares), the Administrator shall make such adjustments as the
Administrator deems appropriate in the number of Performance Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Performance Share Units. You acknowledge that the PSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.

3.3 Grant is Not Transferable. Your PSUs may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the PSUs, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, the PSUs will terminate
immediately and will become null and void.

3.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records, including any email address. By a notice
given pursuant to this Section 3.4, either party may hereafter designate a
different address for notices to be given to that party. Any notice to the
Company shall be deemed given when actually received. Any notice given by the
Company shall be deemed given when sent via email or 5 U.S. business days after
mailing.

3.5 Titles. Titles provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.6 Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

6



--------------------------------------------------------------------------------

3.7 Conformity to Securities Laws. You acknowledge that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the PSUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

3.8 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the PSUs in any material way without your prior written
consent.

3.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the PSUs and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by and necessary to comply with applicable law, this
Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.

3.11 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon you any right to continue to serve as an employee or other
service provider of the Company or any of its Subsidiaries.

3.12 Entire Agreement. The Plan, the Notice of Grant and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

 

7



--------------------------------------------------------------------------------

3.13 Section 409A. The PSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that the PSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Administrator determines are necessary or appropriate either for the PSUs to be
exempt from the application of Section 409A or to comply with the requirements
of Section 409A.

3.14 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the PSUs, and
rights no greater than the right to receive the Ordinary Shares as a general
unsecured creditor with respect to PSUs, as and when payable hereunder.

*  *  *  *  *

 

8



--------------------------------------------------------------------------------

EXHIBIT A

TO AVAGO TECHNOLOGIES LIMITED

2009 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

PERFORMANCE CRITERIA AND MEASUREMENT

1. Definitions.

 

  a. “Average Market Value,” with respect to a company, shall mean the average
closing trading price of a company’s shares on the principal exchange on which
such shares are then traded, during the 90 consecutive calendar days ending on
(and including) a specified date, as reported by the applicable principal
exchange on which such company’s shares are listed or quoted (an “Exchange”), or
by such other authoritative source as the Administrator may determine.

 

  b. “Performance Period” shall mean either of Performance Period #1 or
Performance Period #2.

 

  c. “Performance Period #1” shall mean the period commencing on the Vesting
Commencement Date and ending on (and including) the day immediately prior to
third anniversary of the Vesting Commencement Date.

 

  d. “Performance Period #2” shall mean the period commencing on the Vesting
Commencement Date and ending on (and including) the day immediately prior to
fourth anniversary of the Vesting Commencement Date.

 

  e. “Relative TSR” shall mean the Company’s TSR relative to the TSR of the
companies that comprise the S&P 500 Index as of the last day of the Performance
Period, expressed as a percentile.

 

  f. “Target Share Number” means 84,000 Ordinary Shares for each of Performance
Period # 1 and Performance Period #2, subject to Section 2.

 

  g. “TSR” means the compound annual total shareholder return of the Company (or
of a company in the S&P 500 Index, as applicable), as measured by the change in
the price of an Ordinary Share (or the publicly traded securities of a company
in the S&P 500 Index, as applicable) over the Performance Period (positive or
negative), calculated based on the Average Market Value ending on the first day
of the Performance Period as the beginning share price, and the Average Market
Value ending on the last day of the Performance Period as the ending share
price, and assuming dividends (if any) are reinvested based on the price of an
Ordinary Share (or the publicly traded securities of a company in the S&P 500
Index, as applicable) in accordance with the “gross” or “total” return
methodology as defined by S&P Dow Jones.

 

  h. “Vesting Commencement Date” means June 15, 2017.

 

A-i



--------------------------------------------------------------------------------

2. Number of Ordinary Shares That May Be Earned Pursuant to the Award.

 

  a. Ordinary Shares may be earned at the end of each Performance Period, and
will be determined based on TSR and the Relative TSR for such Performance
Period. The TSR and Relative TSR for each Performance Period will be determined
by the Administrator as soon as administratively practicable, and in any event
within 60 days, following the end of such Performance Period (each such date of
determination, a “Determination Date”). The total number of Ordinary Shares that
may be earned in each Performance Period are as set forth in the table below,
provided, however, that no more than 756,000 Ordinary Shares may be earned, in
aggregate over the course of the two Performance Periods:

 

     Performance Period #1      Performance Period #2  

Relative TSR

   % of
Target
Share
Number
Earned     Number of
Shares
Earned      % of
Target
Share
Number
Earned     Number of
Shares
Earned      Maximum
Number of
Catch-Up
Shares
Earned  

Below the 25th Percentile of the S&P 500 Index

     0 %      —          0 %      —          —    

At the 25th Percentile of the S&P 500 Index

     25 %      21,000        25 %      21,000        21,000  

At the 50th Percentile of the S&P 500 Index

     100 %      84,000        100 %      84,000        84,000  

At the 75th Percentile of the S&P 500 Index

     300 %*      252,000        300 %*      252,000        252,000  

At or above the 90th Percentile of the S&P 500 Index

     300 %*      252,000        450 %*      378,000        378,000  

 

* In the event the Company’s TSR is negative for any Performance Period, then
the maximum % of Target Share Number Earned is capped at 100% or 84,000 Ordinary
Shares for such Performance Period.

Example #1

Performance Period #1: Relative TSR was 50% and 84,000 shares were earned.

Performance Period #2: Relative TSR was 50% and 84,000 shares were earned.

Total number of Ordinary Shares earned pursuant to Award = 84,000 + 84,000 =
168,000

 

A-ii



--------------------------------------------------------------------------------

  b. For the purposes of Performance Period #2 only, additional Ordinary Shares
(“Catch-Up Shares”) may be earned, up to the amount set forth in the table above
for the Maximum Number of Catch-Up Shares Earned. The number of Catch-Up Shares
earned shall be calculated as any positive amount determined using the following
formula:

 

  (  

% of Target

Share Number

Earned for

Performance

Period #2

   x   

Target Share

Number

(84,000)

   )    –  

Number of Shares

Earned in Performance

Period #1

Example #1:

Performance Period #1: Relative TSR was 50% and 84,000 shares were earned.

Performance Period #2: Relative TSR was 90%, and TSR was positive.

Performance Period #2 Shares earned = (450% x 84,000) = 378,000

Catch-Up Shares earned = (450% x 84,000) – 84,000 = 294,000

Total number of Ordinary Shares earned pursuant to Award = 84,000 + 378,000 +
294,000 = 756,000

Example #2:

Performance Period #1: Relative TSR was 75%, TSR was positive, and 252,000
shares were earned.

Performance Period #2: Relative TSR was 90% and TSR was positive.

Performance Period #2 Shares earned = (450% x 84,000) = 378,000

Catch-Up Shares earned = (450% x 84,000) – 252,000 = 126,000

Total number of Ordinary Shares earned pursuant to Award = 252,000 + 378,000 +
126,000 = 756,000

Example #3:

Performance Period #1: Relative TSR was 75% and 252,000 shares were earned.

Performance Period #2: Relative TSR was 90%, but TSR was negative.

Performance Period #2 Shares earned = (100% x 84,000) = 84,000

Catch-Up Shares earned = (100% x 84,000) – 252,000 = 0 (only has value if
positive)

 

A-iii



--------------------------------------------------------------------------------

Total number of Ordinary Shares earned pursuant to Award = 252,000 + 84,000 =
336,000

 

  3. If the Relative TSR achieved during Performance Period is between two of
the levels set forth in the table above, the number of Ordinary Shares earned
for such Performance Period shall be determined using linear interpolation
between percentile targets. For the avoidance of doubt, in the event the
Relative TSR for the Performance Period is less than the 25th percentile, the %
of Target Share Number Earned shall be 0% (i.e. no linear interpolation between
the two lowest Relative TSR metrics set forth in the table in Section 2(a)).

 

A-iv